Exhibit 10.1

 

FIRST AMENDMENT TO FIFTH AMENDED
AND RESTATED CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) made as of the 24th day of April, 2018, by and among KITE REALTY
GROUP, L.P., a Delaware limited partnership (“Borrower”), KITE REALTY GROUP
TRUST, a real estate investment trust formed under the laws of the State of
Maryland (“Guarantor”), KEYBANK NATIONAL ASSOCIATION, a national banking
association (“KeyBank”), THE OTHER LENDERS WHICH ARE SIGNATORIES HERETO (KeyBank
and the other lenders which are signatories hereto, collectively, the
“Lenders”), and KEYBANK NATIONAL ASSOCIATION, a national banking association, as
Administrative Agent for the Lenders (the “Agent”).

 

W I T N E S S E T H:

 

WHEREAS, Borrower, Agent, the Lenders and certain other parties entered into
that certain Fifth Amended and Restated Credit Agreement dated as of July 28,
2016 (the “Credit Agreement”); and

 

WHEREAS, Borrower has requested that the Agent and the Lenders make certain
modifications to the terms of the Credit Agreement; and

 

WHEREAS, the Agent and the Lenders have agreed to make such modifications
subject to the execution and delivery by Borrower and Guarantor of this
Amendment.

 

NOW, THEREFORE, for and in consideration of the sum of TEN and NO/100 DOLLARS
($10.00), and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto do hereby covenant and agree
as follows:

 

1.                                      Definitions.  All the terms used herein
which are not otherwise defined herein shall have the meanings set forth in the
Credit Agreement.

 

2.                                      Modification of the Credit Agreement. 
Borrower, the Lenders and Agent do hereby modify and amend the Credit Agreement
as follows:

 

(a)                                 By deleting in their entirety the
definitions of “Applicable Margin”, “Capitalization Rate”, “Credit Rating”,
“Credit Rating Level”, “Ground Lease”, “Investment Grade Rating”, “L/C
Commitment Amount”, “LIBOR”, “Rating Agencies”, “Revolving Loan Commitment”,
“Revolving Loan Termination Date”, “Sanctions Laws and Regulations”, “S&P”,
“Swingline Commitment”, “Total Asset Value”, “Unencumbered Pool Property
Controlled Subsidiary”, and “Unencumbered Pool Value” appearing in Section 1.1.
of the Credit Agreement, and by inserting in lieu thereof the following:

 

“‘Applicable Margin’ means (a) as of any date of determination prior to such
time as Administrative Agent receives written notice from Borrower that Parent
or Borrower has an Investment Grade Rating from a Rating Agency and that
Borrower has irrevocably elected to have the Applicable Margin determined based
on Parent’s or Borrower’s Investment Grade Rating, the percentage rate set forth
below corresponding to the Leverage Ratio (expressed as a percentage) in effect
at such time:

 

1

--------------------------------------------------------------------------------


 

Level

 

Leverage
Ratio

 

Applicable
Margin
For LIBOR
Loans that
are
Revolving
Loans

 

Applicable
Margin
For Base
Rate Loans
that are
Revolving
Loans

 

Applicable
Margin
For LIBOR
Loans that
are Term
Loans B

 

Applicable
Margin
For Base
Rate Loans
that are
Term
Loans B

 

1

 

35% or less

 

1.05

%

0.05

%

1.30

%

0.30

%

2

 

Greater than 35% but less than or equal to 40.0%

 

1.10

%

0.10

%

1.30

%

0.30

%

3

 

Greater than 40% but less than or equal to 45.0%

 

1.15

%

0.15

%

1.30

%

0.30

%

4

 

Greater than 45% but less than or equal to 50.0%

 

1.25

%

0.25

%

1.45

%

0.45

%

5

 

Greater than 50.0% but less than or equal to 55.0%

 

1.30

%

0.30

%

1.60

%

0.60

%

6

 

Greater than 55.0%

 

1.50

%

0.50

%

1.90

%

0.90

%

 

The Applicable Margin shall be determined by the Agent under this clause
(a) from time to time, based on the Leverage Ratio as set forth in the
Compliance Certificate most recently delivered by the Borrower pursuant to
Section 9.3.  Any adjustment to the Applicable Margin shall be effective (i) in
the case of a Compliance Certificate delivered in connection with quarterly
financial statements of the Parent delivered pursuant to Section 9.3., as of the
date 50 days following the end of the last day of the applicable fiscal period
covered by such Compliance Certificate, and (ii) in the case of a Compliance
Certificate delivered in connection with annual financial statements of the
Parent delivered pursuant to Section 9.3., as of the date 95 days following the
end of the last day of the applicable fiscal period covered by such Compliance
Certificate.  If the Borrower shall fail to deliver a Compliance Certificate
within the time period required under Section 9.3., the Applicable Margin shall
be determined based on Level 6 until the Borrower delivers the required
Compliance Certificate, in which case the Applicable Margin shall be determined
as provided above effective as of the date of delivery of such Compliance
Certificate.  If the Borrower shall deliver a Compliance Certificate which is

 

2

--------------------------------------------------------------------------------


 

subsequently determined to be incorrect and, if correct when delivered, would
have resulted in a higher Applicable Margin, Borrower shall pay to the Agent,
within five (5) days after demand, any additional interest that would have
accrued and been payable on any Loans using such higher Applicable Margin during
the period that such lower Applicable Margin was applied incorrectly.  As of the
First Amendment Effective Date, the Applicable Margin shall be determined
pursuant to Level 3.

 

(b)                                 From and after the time that Administrative
Agent receives written notice from Borrower that Parent or Borrower has an
Investment Grade Rating from a Rating Agency and that Borrower has irrevocably
elected to have the Applicable Margin determined based on Parent’s or Borrower’s
Investment Grade Rating, “Applicable Margin” shall mean, as of any date of
determination, a percentage per annum determined by reference to the Credit
Rating Level as set forth below (provided that any interest accrued prior to
receipt of such notice that is payable at the Applicable Margin determined by
reference to the Leverage Ratio shall be payable as provided in Section 2.5.):

 

Pricing
Level

 

Credit
Rating
Level

 

Applicable
Margin for
LIBOR
Loans that
are
Revolving
Loans

 

Applicable
Margin for
Base Rate
Loans that
are
Revolving
Loans

 

Applicable
Margin
for
LIBOR
Loans that
are Term
Loans B

 

Applicable
Margin for
Base Rate
Loans that
are Term
Loans B

 

1

 

Credit Rating Level 1

 

0.825

%

0.00

%

0.90

%

0.00

%

2

 

Credit Rating Level 2

 

0.875

%

0.00

%

0.95

%

0.00

%

3

 

Credit Rating Level 3

 

1.00

%

0.00

%

1.10

%

0.10

%

4

 

Credit Rating Level 4

 

1.20

%

0.20

%

1.35

%

0.35

%

5

 

Credit Rating Level 5

 

1.55

%

0.55

%

1.75

%

0.75

%

 

The Applicable Margin for each Base Rate Loan shall be determined by reference
to the Credit Rating Level in effect from time to time, and the Applicable
Margin for any Interest Period for all LIBOR Loans comprising part of the same
LIBOR tranche shall be determined by reference to the Credit Rating Level in
effect on the first day of such Interest Period; provided, however, that no
change in the Applicable Margin resulting from the application of the Credit
Rating Levels or a change in the Credit Rating Level

 

3

--------------------------------------------------------------------------------


 

shall be effective until three (3) Business Days after the date on which the
Administrative Agent receives written notice of the application or change of the
Credit Rating Levels pursuant to Section 9.4.(o) or receives written notice from
the applicable Rating Agency of the application or a change in such Credit
Rating Level, or otherwise confirms such application or change through
information made publicly available by such Rating Agency.  From and after the
first time that the Applicable Margin is based on Parent’s or Borrower’s
Investment Grade Rating, the Applicable Margin shall no longer be calculated by
reference to the Leverage Ratio.

 

‘Capitalization Rate’ means six and one-half percent (6.50%).

 

‘Credit Rating’ means, as of any date of determination, the highest of the
credit ratings (or their equivalents) then assigned to Parent’s or Borrower’s
long-term senior unsecured non-credit enhanced debt by, subject to the terms
hereof, any of the Rating Agencies.  A credit rating of BBB- from S&P or Fitch
is equivalent to a credit rating of Baa3 from Moody’s and vice versa.  A credit
rating of BBB from S&P or Fitch is equivalent to a credit rating of Baa2 from
Moody’s and vice versa.  It is the intention of the parties that if Parent or
Borrower only has one credit rating in effect from S&P or Moody’s, then such
rating shall apply. If the Parent or Borrower has a credit rating from S&P or
Moody’s, it may also include a credit rating from Fitch in determining its
Credit Rating.  In the event the only credit rating is from Fitch, Borrower
shall be deemed to not have a Credit Rating.  If Parent or Borrower shall have
obtained a credit rating from more than one of the Rating Agencies, the highest
of the credit ratings shall control provided that the next highest rating for
such Person is only one level below that of the highest rating.  If the next
highest rating for such Person is more than one level below that of the highest
credit rating for such Person, the operative rating would be deemed to be one
rating level lower than the highest of the ratings.  If Parent or Borrower shall
have obtained a credit rating from one or more of the Rating Agencies and shall
thereafter lose such credit rating or ratings (whether as a result of a
withdrawal, suspension, election to not obtain a rating, or otherwise) from such
Rating Agency or Rating Agencies and as a result does not have a credit rating
from one or more of S&P or Moody’s, the Parent or Borrower shall be deemed for
the purposes hereof not to have a credit rating.  If at any time any of the
Rating Agencies or any Rating Agency which has issued a credit rating of Parent
or Borrower shall no longer perform the functions of a securities rating agency,
then the Borrower and the Administrative Agent shall promptly negotiate in good
faith to agree upon a substitute rating agency or agencies (and to correlate the
system of ratings of each such substitute rating agency with that of the rating
agency being replaced) and, pending such amendment, (i) in the case of a
cessation of the functions of the Rating Agencies that have provided a credit
rating, the Applicable Credit Rating shall, subject to the terms hereof, be
determined by reference to the rating most recently in effect prior to such
cessation and (ii) in the case of a cessation of function of one Rating Agency
and not the other Rating Agencies that have provided a credit rating, the Credit
Rating of the other of the Rating Agencies shall, subject to the terms hereof,
continue to apply.

 

‘Credit Rating Level’ means one of the following five pricing levels, as
applicable, and provided that, from and after the time that Administrative Agent
receives written notice from Borrower that Parent or Borrower has an Investment
Grade Rating from at least one of the Rating Agencies (subject to the terms of
the definition of Credit

 

4

--------------------------------------------------------------------------------


 

Rating) and that Borrower has irrevocably elected to have the Applicable Margin
determined based on Parent’s or Borrower’s Investment Grade Rating, during any
period that the Parent has no Credit Rating Level, Credit Rating Level 5 shall
be the applicable Credit Rating Level:

 

“Credit Rating Level 1” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to A- by S&P, A3 by
Moody’s or, subject to the terms of the definition of “Credit Rating”, A- by
Fitch;

 

“Credit Rating Level 2” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to BBB+ by S&P, Baa1
by Moody’s or, subject to the terms of the definition of “Credit Rating”, BBB+
by Fitch and Credit Rating Level 1 is not applicable;

 

“Credit Rating Level 3” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to BBB by S&P, Baa2 by
Moody’s or, subject to the terms of the definition of “Credit Rating”, BBB by
Fitch and Credit Rating Levels 1 and 2 are not applicable;

 

“Credit Rating Level 4” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to BBB- by S&P, Baa3
by Moody’s or, subject to the terms of the definition of “Credit Rating”, BBB-
by Fitch and Credit Rating Levels 1, 2 and 3 are not applicable; and

 

“Credit Rating Level 5” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is less than BBB- by S&P, Baa3 by Moody’s or,
subject to the terms of the definition of “Credit Rating”, BBB- by Fitch or
there is no Credit Rating.

 

‘Ground Lease’ means a ground lease containing the following terms and
conditions:  (a) a remaining term (exclusive of any unexercised extension
options) of 25 years or more from the First Amendment Effective Date, or with
respect to any Ground Lease with respect to any Property that is an Unencumbered
Pool Property included in the Unencumbered Pool prior to the First Amendment
Effective Date, 25 years or more from the Agreement Date; (b) the right of the
lessee to mortgage and encumber its interest in the leased property without the
consent of the lessor; (c) the obligation of the lessor to give the holder of
any mortgage Lien on such leased property written notice of any defaults on the
part of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so; (d) reasonable transferability of the
lessee’s interest under such lease, including ability to sublease; and (e) such
other rights customarily required by mortgagees making a loan secured by the
interest of the holder of the leasehold estate demised pursuant to a ground
lease.

 

‘Investment Grade Rating’ means a Credit Rating of BBB- or better by S&P, Baa3
or better by Moody’s or, subject to the terms of the definition of “Credit
Rating”, BBB- or better by Fitch.

 

‘L/C Commitment Amount’ equals $60,000,000.

 

5

--------------------------------------------------------------------------------


 

‘LIBOR’ means, with respect to a LIBOR Loan for any Interest Period therefor,
the average rate as shown in Reuters Screen LIBOR01 Page (or any successor
service, or if such Person no longer reports such rate as determined by Agent,
by another commercially available source providing such quotations approved by
Agent) (such rate, the “LIBOR Screen Rate”) at which deposits in U.S. dollars
are offered by first class banks in the London Interbank Market at approximately
11:00 a.m. (London time) on the day that is two (2) Business Days prior to the
first day of such Interest Period with a maturity approximately equal to such
Interest Period and in an amount approximately equal to the amount to which such
Interest Period relates.  If such service or such other Person approved by Agent
described above no longer reports such rate or Agent determines in good faith
that the rate so reported no longer accurately reflects the rate available to
Agent in the London Interbank Market, then at the option of Agent, Loans shall
accrue interest at the Base Rate plus the Applicable Margin for such Loan. 
Notwithstanding the foregoing, if as so determined LIBOR shall be less than
zero, such rate shall be deemed to be zero except in the case of LIBOR Loans
that are subject to a Specified Swap Contract that provides a hedge against
interest rate risk.

 

‘Rating Agencies’ means S&P, Moody’s and Fitch, collectively, and “Rating
Agency” means S&P, Moody’s or Fitch.

 

‘Revolving Loan Commitment’ means, as to each Revolving Loan Lender, such
Revolving Loan Lender’s obligation to make Revolving Loans pursuant to
Section 2.1. and to issue (in the case of the Issuing Lender) or participate in
(in the case of the Revolving Loan Lenders) Letters of Credit pursuant to
Section 2.4.(a) and 2.4.(i) and Swingline Loans pursuant to Section 2.3.(e),
respectively, in an amount up to, but not exceeding (but in the case of the
Revolving Loan Lender acting as the Issuing Lender excluding the aggregate
amount of participations in the Letters of Credit held by other Revolving Loan
Lenders), the amount set forth for such Revolving Loan Lender on its signature
page hereto as such Revolving Loan Lender’s “Revolving Loan Commitment”, as set
forth in the applicable Assignment and Acceptance Agreement, or as set forth in
an amendment to this Agreement, as the same may be reduced from time to time
pursuant to Section 2.12., increased pursuant to Section 2.16. or as appropriate
to reflect any assignments to or by such Revolving Loan Lender effected in
accordance with Section 13.5.

 

‘Revolving Loan Termination Date’ means April 22, 2022 or such later date to
which the Revolving Loan Termination Date may be extended pursuant to
Section 2.13.(b).

 

‘Sanctions Laws and Regulations’ means any applicable sanctions, prohibitions or
requirements imposed by any applicable executive order or by any applicable
sanctions program administered by OFAC, the United States Department of
Treasury, the United States Department of State, the United Nations Security
Council, the European Union or Her Majesty’s Treasury.

 

‘S&P’ means S&P Global Ratings.

 

‘Swingline Commitment’ means the Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.3. in an amount up to, but not exceeding,

 

6

--------------------------------------------------------------------------------


 

$60,000,000, as such amount may be reduced from time to time in accordance with
the terms hereof.

 

‘Total Asset Value’ means, on any date of determination, the sum of all of the
following of the Borrower and its Subsidiaries on a consolidated basis
determined in accordance with GAAP applied on a consistent basis:  (a) cash and
Cash Equivalents, plus (b) with respect to each Property that is a Core Property
or a Non-Core Property then owned by the Borrower or any Subsidiary (but
excluding (A) Properties acquired by the Borrower or any Subsidiary during the
immediately preceding four (4) fiscal quarter periods of the Borrower for which
financial results have been reported, (B) Construction-In-Process Properties and
(C) Unimproved Land), the quotient of (i) the product of (A) Net Operating
Income attributable to such Property for the fiscal two (2) quarters most
recently ended for which financial results have been reported, times (B) 2,
divided by (ii) the Capitalization Rate, plus (c) the GAAP book value of
Properties that are Core Properties or Non-Core Properties then owned which were
acquired during the four (4) fiscal quarters most recently ended for which
financial results have been reported, plus (d) the aggregate
Construction-In-Process Value of each Construction-In-Process Property then
owned, plus (e) the GAAP book value of those portions of Renovation Properties
which are then vacant and under renovation, Unimproved Land, Mortgage Note
Receivables and other promissory notes then owned, plus (f) Marketable
Securities.  The Borrower’s pro rata share of assets held by Unconsolidated
Affiliates will be included in Total Asset Value calculations consistent with
the above described treatment for wholly owned assets.  Notwithstanding the
foregoing, to the extent that more than (i) ten percent (10%) of Total Asset
Value would be attributable to Mortgage Notes Receivable (with each asset valued
at the lower of its acquisition cost and its fair market value); (ii) twenty
percent (20%) of Total Asset Value would be attributable to Unconsolidated
Affiliates (valued at the greater of their aggregate cash investment in that
entity or the portion of Total Asset Value attributable to such entity or its
assets (with such value determined without regard to the limitations in this
sentence) as the case may be); (iii) ten percent (10%) of Total Asset Value
would be attributable to Unimproved Land (with each asset valued at its GAAP
book value); (iv) fifteen percent (15%) of Total Asset Value would be
attributable to the Development Properties (with each asset valued at its GAAP
book value and including the Borrower’s pro-rata share of the GAAP book value of
Development Properties owned by Unconsolidated Affiliates); (v) ten percent
(10%) of Total Asset Value would be attributable to Marketable Securities
(valued in accordance with GAAP); or (vi) the aggregate of investments under
clauses (i), (iii), (iv) and (v) above would exceed twenty-five percent (25%) of
Total Asset Value, such excess shall be excluded from the calculation of Total
Asset Value.

 

‘Unencumbered Pool Property Controlled Subsidiary’ means each of Inland
Diversified Las Vegas Craig, L.L.C., Inland Diversified North Las Vegas Losee,
L.L.C. and Dayville Property Development LLC, provided that such Persons shall
only qualify as an Unencumbered Pool Property Controlled Subsidiary if at all
times (a) the Borrower or a Wholly Owned Subsidiary of the Borrower is the
managing member of the sole members of such Person (the “Upper Tier Venture”),
(b) the Borrower or a Wholly Owned Subsidiary of Borrower owns at least a
majority of the economic interest in such Person and the Upper Tier Venture,
(c) the Borrower or a Wholly Owned Subsidiary of Borrower controls all
operational, financing, sale and investment decisions related to

 

7

--------------------------------------------------------------------------------


 

such Unencumbered Controlled Pool Property (or the remedy for selling the
applicable Property prior to December 27, 2018 without the consent of the
holders of the balance of the interests in the Upper Tier Venture would be to
allow such holders to require the redemption of their interest), (d) the
Unencumbered Pool Property Controlled Subsidiary and the Upper Tier Venture have
the power and authority without any limit to cause the Unencumbered Pool
Property Controlled Subsidiary to be a Guarantor and to grant a Lien to secure
the Obligations of Borrower under the Loan Documents, and (e) there is no
contractual provision or agreement with the holder of the balance of the
interests in the Upper Tier Venture and/or Unencumbered Pool Property Controlled
Subsidiary that provides such holder with the right (x) to change or replace
management of such Unencumbered Pool Property Controlled Subsidiary or Upper
Tier Venture, (y) to obtain additional consent or approval rights, or (z) to
acquire the direct or indirect interest of Borrower in such Unencumbered Pool
Property Controlled Subsidiary or Upper Tier Venture, upon non-payment of any
distributions to it or other default by Borrower or other Wholly Owned
Subsidiary of Borrower.

 

‘Unencumbered Pool Value’ means, as of any date of determination, (i) (A) the
annualized aggregate NOI attributable to then-current Unencumbered Pool
Properties included in the Unencumbered Pool for the period of two (2) fiscal
quarters most recently ended for which financial results of Parent have been
reported (excluding 100% of the NOI attributable to any such Properties which
constitute, as of such date, either Construction-In-Process Properties or
Non-Core Properties, or which are not owned by Borrower or a Wholly Owned
Subsidiary of Borrower or an Unencumbered Pool Property Controlled Subsidiary
for at least the four (4) immediately preceding full fiscal quarters for which
financial results of Borrower have been reported (or which are no longer owned
by Borrower or a Wholly Owned Subsidiary of Borrower or an Unencumbered Pool
Property Controlled Subsidiary as of such date)) divided by (B) the
Capitalization Rate, plus (ii) the value, at cost, of all Unencumbered Pool
Properties included in the Unencumbered Pool acquired by Borrower or a Wholly
Owned Subsidiary of the Borrower or an Unencumbered Pool Property Controlled
Subsidiary during the four (4) immediately preceding full fiscal quarters for
which financial results of Borrower have been reported, plus (iii) the value, at
cost, of any Unencumbered Pool Properties included in the Unencumbered Pool that
are either Non-Core Properties or Construction-In-Process Properties and of
those portions of the Eligible Unencumbered Pool Properties which are also
Renovation Properties which are then vacant and under renovation, provided,
however, (x) should the amount added under clause (iii) herein on account of
Non-Core Properties, Construction-In-Process Properties and such portions of
Renovation Properties constitute more than fifteen percent (15%) of the total
Unencumbered Pool Value, or should the total amount of Unencumbered Pool Value
attributable to Unencumbered Pool Properties leased by Borrower and the
Borrowing Base Subsidiaries under Ground Leases constitute more than fifteen
percent (15%) of the total Unencumbered Pool Value, such excess in each case
above fifteen percent (15%) shall be excluded for purposes of calculating
Unencumbered Pool Value, and (y) provided further that if any Renovation
Property is an Unencumbered Controlled Pool Property, the cost attributable to
such Property shall be adjusted in a manner reasonably satisfactory to the Agent
to account for the minority interest in such Property.”

 

8

--------------------------------------------------------------------------------


 

(b)                                 By deleting in their entirety the
definitions of “Net Proceeds”, “Tangible Net Worth” and “Unused Fee” appearing
in Section 1.1. of the Credit Agreement, and by deleting all references to the
term “Unused Fee” in the Credit Agreement.

 

(c)                                  By inserting the following definitions in
Section 1.1. of the Credit Agreement, in the appropriate alphabetical order:

 

“‘Additional Term Loan’ has the meaning given that term in Section 2.16.

 

‘Additional Term Loan Amendment’ has the meaning given that term in
Section 2.16.

 

‘First Amendment Effective Date’ means April 24, 2018.

 

‘Fitch’ means Fitch Ratings Inc.

 

‘LIBOR Screen Rate’ has the meaning given that term in the definition of LIBOR.

 

‘Requisite Term Loan B Lenders’ means, as of any date, Term Loan B Lenders
having greater than 50% of the aggregate amount of the Term Loan B Commitments
(not held by Defaulting Lenders who are not entitled to vote).  Term Loan B
Commitments held by Defaulting Lenders shall be disregarded when determining the
Requisite Term Loan B Lenders.”

 

(d)                                 By deleting in its entirety
Section 2.13.(b) of the Credit Agreement, and inserting in lieu thereof the
following:

 

“(b)                           (i) The Borrower shall have the right,
exercisable one time, to extend the Revolving Loan Termination Date to
October 24, 2022.  The Borrower may exercise such right only by executing and
delivering to the Agent at least 90 days prior to the current Revolving Loan
Termination Date, a written request for such extension (a “Revolving Loan
Extension Request”).  The Agent shall forward to each Revolving Loan Lender a
copy of the Revolving Loan Extension Request delivered to the Agent promptly
upon receipt thereof.  Subject to satisfaction of the following conditions, the
Revolving Loan Termination Date shall be extended to October 24, 2022:  (A) at
the time of such notice, immediately prior to such extension and immediately
after giving effect thereto, (1) no Default or Event of Default shall exist and
(2) the representations and warranties made or deemed made by the Borrower and
each other Loan Party in the Loan Documents to which any of them is a party,
shall be true and correct in all material respects on and as of the date of such
extension with the same force and effect as if made on and as of such date
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date) and except for changes in factual circumstances not prohibited
under the Loan Documents and (B) the Borrower shall have paid the Fees payable
under Section 3.6.(c).

 

9

--------------------------------------------------------------------------------


 

(ii)                                  In the event that the Revolving Loan
Termination Date has been extended as provided in Section 2.13.(b)(i), the
Borrower shall have the right, exercisable one time, to extend the Revolving
Loan Termination Date to April 24, 2023.  The Borrower may exercise such right
only by executing and delivering to the Agent at least 90 days prior to the
current Revolving Loan Termination Date, a Revolving Loan Extension Request. 
The Agent shall forward to each Revolving Loan Lender a copy of the Revolving
Loan Extension Request delivered to the Agent promptly upon receipt thereof. 
Subject to satisfaction of the following conditions, the Revolving Loan
Termination Date shall be extended to April 24, 2023:  (A) at the time of such
notice, immediately prior to such extension and immediately after giving effect
thereto, (1) no Default or Event of Default shall exist and (2) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct in all material respects on and as of the date of such
extension with the same force and effect as if made on and as of such date
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date) and except for changes in factual circumstances not prohibited
under the Loan Documents and (B) the Borrower shall have paid the Fees payable
under Section 3.6.(c).”

 

(e)                                  By deleting in its entirety Section 2.16.
of the Credit Agreement, and inserting in lieu thereof the following:

 

“Section 2.16. Increase of Commitments.

 

(a)                                 The Borrower shall have the right at any
time and from time to time during the term of this Agreement to request
increases in the aggregate amount of the Revolving Loan Commitments (provided
that after giving effect to any increases in the Revolving Loan Commitments
pursuant to this Section, the aggregate amount of the Revolving Loan Commitments
may not exceed $1,200,000,000) and/or increases in the aggregate amount of the
Term Loan B Commitments (provided that after giving effect to any increases in
the Term Loan B Commitments pursuant to this Section, the aggregate amount of
the Term Loan B Commitments may not exceed $400,000,000) by providing written
notice to the Agent.  Alternatively, Borrower may request that any increase of
the Revolving Loan Commitments permitted hereunder instead be made as a new term
loan to Borrower (the “Additional Term Loan”), and any Additional Term Loan
shall count against the maximum permitted amount of the Revolving Loan
Commitments.  Each such increase in a Commitment or Additional Term Loan must be
in an aggregate minimum amount of $10,000,000 and integral multiples of
$5,000,000 in excess thereof.  No Lender shall be required to increase its
Commitment or make any Additional Term Loan and any new Lender becoming a party
to this Agreement in connection with any such requested increase or Additional
Term Loan must be an Eligible Assignee.

 

(b)                                 If a new Revolving Loan Lender becomes a
party to this Agreement, or if any existing Revolving Loan Lender agrees to
increase its Revolving Loan Commitment, such Revolving Loan Lender shall on the
date it becomes a Revolving Loan Lender hereunder (or increases its Revolving
Loan Commitment, in the case of an existing Revolving Loan Lender) (and as a
condition thereto) purchase from

 

10

--------------------------------------------------------------------------------


 

the other Revolving Loan Lenders its Revolving Loan Commitment Percentage (as
determined after giving effect to the increase of Revolving Loan Commitments) of
any outstanding Revolving Loans, by making available to the Agent for the
account of such other Revolving Loan Lenders at the Principal Office, in same
day funds, an amount equal to the sum of (A) the portion of the outstanding
principal amount of such Revolving Loans to be purchased by such Revolving Loan
Lender plus (B) the aggregate amount of payments previously made by the other
Revolving Loan Lenders under Section 2.3.(e) and Section 2.4.(j) which have not
been repaid plus (C) interest accrued and unpaid to and as of such date on such
portion of the outstanding principal amount of such Revolving Loans.  The
Borrower shall pay to the Revolving Loan Lenders amounts payable, if any, to
such Revolving Loan Lenders under Section 5.4. as a result of the prepayment of
any such Revolving Loans.

 

(c)                                  If a new Term Loan B Lender becomes a party
to this Agreement in order to provide such additional Term Loan B Commitment, or
if any existing Term Loan B Lender agrees to increase its Term Loan B
Commitment, such Term Loan B Lender shall on the date it becomes a Term Loan B
Lender hereunder (or increases its Term Loan B Commitment, in the case of an
existing Term Loan B Lender) make Term Loans B to the Borrower in an aggregate
principal amount equal to such new Term Loan B Lender’s Term Loan B Commitment
(or the amount of the increase in its Term Loan B Commitment, in the case of an
existing Term Loan B Lender), by making available for the account of its
applicable Lending Office to the Agent at the Principal Office, in immediately
available funds, in an aggregate principal amount equal to such new Term Loan B
Lender’s Term Loan B Commitment (or the amount of the increase in its Term Loan
B Commitment, in the case of an existing Term Loan B Lender).

 

(d)                                 If a new Lender becomes a party to this
Agreement in order to provide such Additional Term Loan, or if any existing
Lender agrees to make the Additional Term Loan, such Lender shall on the date it
becomes a Lender with respect to the Additional Term Loan hereunder make such
Additional Term Loan to the Borrower in an aggregate principal amount equal to
such Lender’s commitment with respect to the Additional Term Loan as set forth
in the Term Loan Amendment, by making available for the account of its
applicable Lending Office to the Agent at the Principal Office, in immediately
available funds, in an aggregate principal amount equal to such Lender’s
commitment with respect to the Additional Term Loan as set forth in the Term
Loan Amendment.

 

(e)                                  Subject to the satisfaction of the
conditions set forth in this Section 2.16. and Section 6.2., the Agent will make
the proceeds of such borrowing available to the Borrower at the account
specified by Borrower.  No increase of the Commitments or Additional Term Loan
may be effected under this Section if (x) a Default or Event of Default shall be
in existence on the effective date of such increase or Additional Term Loan (and
if the Term Loan B Commitments are being increased or an Additional Term Loan is
being made, no Default or Event of Default would arise after giving pro forma
effect to such increase) or (y) any representation or warranty made or deemed
made by the Borrower or any other Loan Party in any Loan Document to which any
such Loan Party is a party is not (or would not be) true or correct in all
material respects on the effective date of such increase (except for
representations or warranties which expressly

 

11

--------------------------------------------------------------------------------


 

relate solely to an earlier date (in which case such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents).  In connection with any increase in the
aggregate amount of the Commitments or making of an Additional Term Loan
pursuant to this Section 2.16., (i) any Lender becoming a party hereto shall
execute such documents and agreements as the Agent may reasonably request and
(ii) the Borrower shall, if requested by the affected Lender, make appropriate
arrangements so that each new Lender, and any existing Lender increasing its
Commitment, receives a new or replacement Note (including any note evidencing an
Additional Term Loan), as appropriate, in the amount of such Lender’s Commitment
or commitment for the Additional Term Loan, as applicable, simultaneous with the
effectiveness of the applicable increase in the aggregate amount of Commitments
or the making of the Additional Term Loan.  Each of the parties hereto hereby
agrees that, upon the effectiveness of any increase of Commitments under this
Section 2.16., the Agent may (without the consent of any Lender) amend this
Agreement to the extent (but only to the extent) necessary to reflect the
increase of Commitments.

 

(f)                                   In the event of the inclusion of an
Additional Term Loan, the Borrower, the Guarantors, the Agent and the Lenders
providing such Additional Term Loan shall enter into an amendment to this
Agreement and the other Loan Documents, as is necessary, to evidence such
Additional Term Loan and have it be evidenced, guaranteed and, as applicable,
secured by the other Loan Documents (the “Term Loan Amendment”), and all Lenders
not providing the Additional Term Loan hereby consent to such limited scope
amendment without future consent rights, provided that any such amendment
regarding the Additional Term Loan shall provide that: (A) the final maturity
date of the Additional Term Loan shall be no earlier than the Revolving Loan
Termination Date or the Term Loan B Termination Date, without the written
consent of the Requisite Revolving Loan Lenders if such maturity date would be
earlier than the then effective Revolving Loan Termination Date, or the
Requisite Term Loan B Lenders if such maturity date would be earlier than the
then effective Term Loan B Termination Date, (B) there shall be no scheduled
amortization of the loans or reductions of commitments under the Additional Term
Loan, (C) the Additional Term Loan shall be unsecured except to the extent of
any collateral for the Revolving Loans and Term Loans, (D) the Additional Term
Loan will rank pari passu in right of payment and with respect to security, if
any, with the existing Revolving Loans and any existing Term Loans and the
borrower and guarantors of the Additional Term Loan shall be the same as the
Borrower and Guarantors with respect to the existing Revolving Loans and any
Term Loans, (E) the interest rate margin, rate floors, fees, original issue
discount and premium applicable to the Additional Term Loan shall be determined
by the Borrower and the Lenders providing such Additional Term Loan, (F) the
Additional Term Loan may participate on a pro rata or less than pro rata (but
not greater than pro rata) basis in voluntary or mandatory prepayments with the
Revolving Loans and any existing Term Loans as shall be determined by the
Borrower and the Lenders providing such Additional Term Loan, and (G) the terms
of the Additional Term Loan shall be (x) substantially identical to the terms
set forth herein with respect to any other existing Term Loan (except as set
forth in clauses (A) through (F) above) or (y) otherwise reasonably acceptable
to Agent.  In connection with the Additional Term Loan, the Borrower, the
Guarantors, the Agent and each of the Lenders providing such Additional Term
Loan shall execute and deliver to the

 

12

--------------------------------------------------------------------------------


 

Agent the Additional Term Loan Amendment and such other documentation as the
Agent shall reasonably specify to evidence, guarantee or secure the Additional
Term Loan including evidence of authority to borrow, certifications and opinions
as the Agent may reasonably require.  The Agent shall promptly notify each
Lender as to the effectiveness of the Additional Term Loan Amendment.  The
Additional Term Loan Amendment, without the consent of any other Lender, may
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Agent, the Lenders
providing the Additional Term Loan and the Borrower, to implement the terms of
the Additional Term Loan, including any amendments necessary to establish the
Additional Term Loan, the commitments therefor, the maturity date, participation
in payments under Sections 3.2., 11.1, and 11.4, approval of amendments under
Section 13.6., treatment of such Additional Term Loan on an equal and ratable
basis as the Revolving Loans and Term Loans, and such other technical amendments
as may be necessary or appropriate in the reasonable opinion of the Agent, the
Lenders providing the Additional Term Loan and the Borrower in connection with
the establishment of such Additional Term Loan.”

 

(f)                                   By deleting in its entirety
Section 3.6.(a) of the Credit Agreement, and inserting in lieu thereof the
following:

 

“(a)   Facility Fee.  (i)  [Intentionally Omitted.]

 

(ii)  The Borrower agrees to pay to the Agent for the account of the Revolving
Loan Lenders in accordance with their respective Revolving Loan Commitment
Percentages a facility fee (the “Facility Fee”) calculated at the rate per annum
set forth below, based upon the applicable Level or Credit Rating Level then in
effect pursuant to the definition of Applicable Margin, on the aggregate actual
daily amount of the Revolving Loan Commitment:

 

Level (applicable when clause (a) of the
definition of Applicable Margin applies)

 

Facility Fee Rate

 

1

 

0.15

%

2

 

0.15

%

3

 

0.20

%

4

 

0.20

%

5

 

0.30

%

6

 

0.30

%

 

Credit Rating Level
(applicable when clause (b) of the
definition of Applicable Margin applies)

 

Facility Fee Rate

 

Credit Rating Level 1

 

0.125

%

Credit Rating Level 2

 

0.15

%

Credit Rating Level 3

 

0.20

%

Credit Rating Level 4

 

0.25

%

 

13

--------------------------------------------------------------------------------


 

Credit Rating Level 5

 

0.30

%

 

Such fee shall be calculated for each day and shall be payable in arrears on the
last day of each March, June, September and December of each calendar year.  Any
such accrued but unpaid fee shall also be payable on the Revolving Loan
Termination Date or any earlier date of termination of the Revolving Loan
Commitments or reduction of the Revolving Loan Commitments to zero.  Such fee
shall be determined by reference to the Level or Credit Rating Level in effect
from time to time pursuant to the definition of Applicable Margin; provided,
however, that (A) in the event that the Applicable Margin shall be determined
under clause (a) of the definition of Applicable Margin, no change in the rate
of such fee resulting from a change in the Level shall be effective (1) in the
case of a Compliance Certificate delivered in connection with quarterly
financial statements of the Parent delivered pursuant to Section 9.3., until the
date 50 days following the end of the last day of the applicable fiscal period
covered by such Compliance Certificate, (2) in the case of a Compliance
Certificate delivered in connection with annual financial statements of the
Parent delivered pursuant to Section 9.3., until  the date 95 days following the
end of the last day of the applicable fiscal period covered by such Compliance
Certificate, and (3) if the Borrower shall fail to deliver a Compliance
Certificate within the time period required under Section 9.3., the rate of such
fee shall be determined based on Level 6 until the Borrower delivers the
required Compliance Certificate, in which case the rate of such fee shall be
determined as provided above effective as of the date of delivery of such
Compliance Certificate, and (B) in the event that the Applicable Margin shall be
determined under clause (b) of the definition of Applicable Margin, no change in
the rate of such fee resulting from a change in the Credit Rating Level shall be
effective until three (3) Business Days after the date on which the
Administrative Agent receives written notice of a change pursuant to
Section 9.4.(o) or receives written notice from the applicable Rating Agency of
a change in such Credit Rating Level, or otherwise confirms such change through
information made publicly available by such Rating Agency.”

 

(g)                                  By deleting in its entirety Section 5.2. of
the Credit Agreement, and inserting in lieu thereof the following:

 

“Section 5.2.                         Suspension of LIBOR Loans.

 

(a)                                 Anything herein to the contrary
notwithstanding, if, on or prior to the determination of Adjusted LIBOR for any
Interest Period:

 

(i)                                     the Agent reasonably determines (which
determination shall be conclusive) that by reason of circumstances affecting the
relevant market, adequate and reasonable means do not exist for ascertaining
Adjusted LIBOR for such Interest Period, or

 

(ii)                                  the Agent reasonably determines (which
determination shall be conclusive) that Adjusted LIBOR will not adequately and
fairly reflect the cost to the Lenders of making or maintaining LIBOR Loans for
such Interest Period;

 

14

--------------------------------------------------------------------------------


 

then the Agent shall give the Borrower and each Lender prompt notice thereof
and, so long as such condition remains in effect, the Lenders shall be under no
obligation to, and shall not, make additional LIBOR Loans, Continue LIBOR Loans
or Convert Loans into LIBOR Loans and the Borrower shall, on the last day of
each current Interest Period for each outstanding LIBOR Loan, either repay such
Loan or Convert such Loan into a Base Rate Loan.

 

(b)                                 If at any time the Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in Section 5.2.(a)(i) have arisen and such circumstances
are unlikely to be temporary or (ii) the circumstances set forth in
Section 5.2.(a)(i) have not arisen but the supervisor for the administrator of
the LIBOR Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBOR Screen Rate or similar reference shall no longer be used
for determining interest rates for loans, then the Agent and the Borrower shall
endeavor to establish an alternate rate of interest to Adjusted LIBOR that gives
due consideration to the then prevailing market convention for determining a
rate of interest for syndicated loans in the United States at such time, and
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable (but for the avoidance of doubt, such related changes shall not
include a reduction of the Applicable Margin).  Agent may require each Guarantor
to consent to such amendment.  Notwithstanding anything to the contrary in
Section 13.6., such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Agent shall not
have received, within five (5) Business Days of the date notice of such
alternate rate of interest and a copy of the proposed amendment is provided to
the Lenders, a written notice from the Requisite Lenders stating that such
Requisite Lenders object to such amendment.  Until an alternate rate of interest
shall be determined in accordance with this clause (b) (but, in the case of the
circumstances described in clause (ii) of the first sentence of this
Section 5.02.(b), only to the extent the LIBOR Screen Rate for such Interest
Period is not available or published at such time on a current basis), (x) any
request for the Conversion of any Loan to, or Continuation of any Loan as, a
LIBOR Loan shall be ineffective and (y) if any Notice of Borrowing requests a
LIBOR Loan, such borrowing shall be made as a Base Rate Loan; provided that, if
such alternate rate of interest shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.”

 

(h)                                 By deleting in its entirety
Section 7.1.(z) of the Credit Agreement, and inserting in lieu thereof the
following:

 

“(z)                            OFAC.  None of the Borrower, the Guarantors nor
any Subsidiary, or any of such Persons’ respective directors, officers, or, to
the knowledge of Borrower and Parent, any employees, agents, advisors or
Affiliates of Borrower, any Guarantor or any Subsidiary (i) is (or will be) a
Person: (A) that is, or is owned or controlled by Persons that are:  (1) the
subject or target of any Sanctions Laws and Regulations or (2) located,
organized or resident in a country or territory that is itself, or whose
government is, the subject of Sanctions Laws and Regulations, including, without
limitation as of the First Amendment Effective Date Crimea, Cuba, Iran, North
Korea, and Syria (collectively, “Sanctioned Countries”) or (B) with whom any
Lender is prohibited or

 

15

--------------------------------------------------------------------------------


 

restricted from doing business under Sanctions Laws and Regulations, including,
those Persons named on OFAC’s Specially Designated and Blocked Persons list or
under any statute, executive order (including the September 24, 2001 Executive
Order Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism), or other governmental action and
(ii) is not and shall not engage in any dealings or transactions or otherwise be
associated with any such Person (any such Person, a “Designated Person”) except
as is authorized or not prohibited under Sanctions Laws and Regulations.”

 

(i)                                     By deleting in its entirety
Section 8.15(a) of the Credit Agreement, and inserting in lieu thereof the
following:

 

“(a)                           The Borrower shall not, directly or indirectly,
use the proceeds of the Loans or Letters of Credit, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, Unconsolidated
Affiliate or other Person to fund any activities or business of, in or with any
Designated Person or Sanctioned Country, in any manner that would result in a
violation of applicable Sanctions Laws and Regulations or applicable
anti-bribery, anti-corruption or anti-money laundering laws or regulations, in
any applicable jurisdiction by any party to this Agreement.”

 

(j)                                    By deleting in its entirety Section 10.1.
of the Credit Agreement, and inserting in lieu thereof the following:

 

“Section 10.1.                  Financial Covenants.

 

The Borrower shall not permit:

 

(a)                                 Maximum Leverage Ratio.  The Leverage Ratio
to exceed the ratio of 0.60 to 1.00 at any time; provided, however, that for any
one (1) period (but only one (1) period during the term of this Agreement) of up
to four (4) consecutive fiscal quarters immediately following a Material
Acquisition of which Borrower has given Agent written notice, the Leverage Ratio
may exceed the ratio of 0.60 to 1.00 but shall not exceed the ratio of 0.65 to
1.00 during such period.

 

(b)                                 Minimum Fixed Charge Coverage Ratio.  The
ratio of (i) Adjusted EBITDA for the two (2) fiscal quarters of the Parent most
recently ended to (ii) Fixed Charges for such period, to be less than 1.5 to
1.00 at any time.

 

(c)                                  [Intentionally Omitted.]

 

(d)                                 [Intentionally Omitted.]

 

(e)                                  [Intentionally Omitted.]

 

(f)                                   Secured Indebtedness.  The ratio of
(i) Secured Indebtedness of the Parent, the Borrower, or any Subsidiary of
Parent, determined on a consolidated basis, to (ii) Total Asset Value to exceed
.45 to 1.00 at any time.

 

16

--------------------------------------------------------------------------------


 

(g)                                  Unsecured Leverage.  The ratio of (i) the
aggregate Unsecured Indebtedness of the Parent, the Borrower, or any Subsidiary
of Parent, determined on a consolidated basis, to (ii) Unencumbered Pool Value
to exceed 0.60 to 1.00 at any time; provided, however, that for any one
(1) period (but only one (1) period during the term of this Agreement) of up to
four (4) consecutive fiscal quarters immediately following a Material
Acquisition of which Borrower has given Agent written notice, the ratio of
(x) the aggregate Unsecured Indebtedness of the Parent, the Borrower or any
Subsidiary of Parent, determined on a consolidated basis, to (y) Unencumbered
Pool Value may exceed 0.60 to 1.00 but shall not exceed the ratio of 0.65 to
1.00 during such period.

 

(h)                                 Unsecured Debt Interest Coverage Ratio.  The
Unsecured Debt Interest Coverage Ratio to be less than 1.75 to 1.00 at any
time.”

 

(k)                                 By deleting in its entirety Section 10.4. of
the Credit Agreement, and inserting in lieu thereof the following:

 

“Section 10.4.                  [Intentionally Omitted.]”

 

3.                                      Loan Commitments.

 

(a)                                 As of the “Effective Date” (as hereinafter
defined) of this Amendment and following satisfaction of all conditions thereto
as set forth in Section 11 hereof, the amount of each Revolving Loan Lender’s
Revolving Loan Commitment shall be the amount set forth on Schedule 1 attached
hereto.

 

(b)                                 On the Effective Date of this Amendment the
outstanding principal balance of the Revolving Loans shall be reallocated among
the Revolving Loan Lenders such that the outstanding principal amount of
Revolving Loans owed to each Revolving Loan Lender shall be equal to such
Revolving Loan Lender’s Revolving Loan Commitment Percentage of the outstanding
principal amount of all Revolving Loans.  The participation interests of the
Lenders in Swingline Loans and Letters of Credit shall be similarly adjusted. 
On the Effective Date, each of those Revolving Loan Lenders whose Revolving Loan
Commitment Percentage is increasing shall advance the funds to the
Administrative Agent and the funds so advanced shall be distributed among the
Revolving Loan Lenders whose Revolving Loan Commitment Percentage is decreasing
as necessary to accomplish the required reallocation of the outstanding
Revolving Loans.

 

(c)                                  As of the Effective Date, Associated Bank,
National Association (“Exiting Lender”) shall no longer be a Revolving Loan
Lender or have a Revolving Loan Commitment, and Exiting Lender shall have no
further duties or obligations with respect to the Revolving Loan Commitment from
and after the Effective Date.  The Lenders consent to any non-pro rata payment
to Exiting Lender on the Effective Date as may be necessary to pay all
principal, interest, fees and other amounts due to Exiting Lender with respect
to its Revolving Loan Commitment and Revolving Loans, and Borrower shall pay all
such amounts due to Exiting Lender as of the Effective Date.  Nothing herein
shall effect any other Commitment of Exiting Lender other than the Revolving
Loan Commitment of Exiting Lender.

 

(d)                                 For the avoidance of doubt, nothing in this
Amendment modifies the Term Loan B Commitment or the Term Loan B Termination
Date.

 

17

--------------------------------------------------------------------------------


 

4.                                      Term Loan A.  Agent, Lenders, Borrower
and Guarantor acknowledge that Term Loan A is no longer outstanding.

 

5.                                      References to Credit Agreement.  All
references in the Loan Documents to the Credit Agreement shall be deemed a
reference to the Credit Agreement, as modified and amended herein.

 

6.                                      Acknowledgment of Borrower and
Guarantor.  Borrower and Guarantor hereby acknowledge, represent and agree that
the Loan Documents, as modified and amended herein, remain in full force and
effect and constitute the valid and legally binding obligation of Borrower and
Guarantor, as applicable, enforceable against Borrower and Guarantor in
accordance with their respective terms (except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors’ rights and the effect of
general principles of equity), and that the execution and delivery of this
Amendment does not constitute, and shall not be deemed to constitute, a release,
waiver or satisfaction of Borrower’s or Guarantor’s obligations under the Loan
Documents.

 

7.                                      Representations and Warranties. 
Borrower and Guarantor represent and warrant to Agent and the Lenders as
follows:

 

(a)                                 Authorization.  The execution, delivery and
performance of this Amendment and any agreements executed and delivered in
connection herewith and the transactions contemplated hereby and thereby (i) are
within the authority of Borrower and Guarantor, (ii) have been duly authorized
by all necessary proceedings on the part of the Borrower and Guarantor, (iii) do
not and will not conflict with or result in any breach or contravention of any
provision of law, statute, rule or regulation to which any of the Borrower or
Guarantor is subject or any judgment, order, writ, injunction, license or permit
applicable to any of the Borrower or Guarantor, (iv) do not and will not
conflict with or constitute a default (whether with the passage of time or the
giving of notice, or both) under any provision of the partnership agreement or
certificate, certificate of formation, operating agreement, articles of
incorporation or other charter documents or bylaws of, or any mortgage,
indenture, agreement, contract or other instrument binding upon, any of the
Borrower or Guarantor or any of their respective properties or to which any of
the Borrower or Guarantor is subject, and (v) do not and will not result in or
require the imposition of any lien or other encumbrance on any of the
properties, assets or rights of any of the Borrower or Guarantor.

 

(b)                                 Enforceability.  This Amendment and any
agreements executed and delivered in connection herewith are valid and legally
binding obligations of Borrower and Guarantor enforceable in accordance with the
respective terms and provisions hereof and thereof, except as enforceability is
limited by bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors’ rights and the
effect of general principles of equity.

 

(c)                                  Approvals.  The execution, delivery and
performance of this Amendment and any agreements executed and delivered in
connection herewith and the transactions contemplated hereby and thereby do not
require the approval or consent of any Person or the authorization, consent,
approval of or any license or permit issued by, or any filing or registration
with, or the giving of any notice to, any court, department, board, commission
or other

 

18

--------------------------------------------------------------------------------


 

governmental agency or authority other than those already obtained and any
disclosure filings with the SEC as may be required with respect to this
Amendment.

 

(d)                                 Reaffirmation.  Borrower and Guarantor
reaffirm and restate as of the date hereof each and every representation and
warranty made by the Borrower and Guarantor and their respective Subsidiaries in
the Loan Documents or otherwise made by or on behalf of such Persons in
connection therewith except for representations or warranties that expressly
relate to an earlier date.

 

8.                                      No Default.  By execution hereof, the
Borrower and Guarantor certify that as of the date of this Amendment and
immediately after giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing.

 

9.                                      Waiver of Claims.  Borrower and
Guarantor acknowledge, represent and agree that none of such Persons has any
defenses, setoffs, claims, counterclaims or causes of action of any kind or
nature whatsoever arising on or before the date hereof with respect to the Loan
Documents, the administration or funding of the Loan or with respect to any acts
or omissions of Agent or any Lender, or any past or present officers, agents or
employees of Agent or any Lender pursuant to or relating to the Loan Documents,
and each of such Persons does hereby expressly waive, release and relinquish any
and all such defenses, setoffs, claims, counterclaims and causes of action
arising on or before the date hereof, if any.

 

10.                               Ratification.  Except as hereinabove set
forth, all terms, covenants and provisions of the Credit Agreement remain
unaltered and in full force and effect, and the parties hereto do hereby
expressly ratify and confirm the Loan Documents as modified and amended herein. 
Guarantor hereby consents to the terms of this Amendment.  Nothing in this
Amendment or any other document delivered in connection herewith shall be deemed
or construed to constitute, and there has not otherwise occurred, a novation,
cancellation, satisfaction, release, extinguishment or substitution of the
indebtedness evidenced by the Notes or the other obligations of Borrower and
Guarantor under the Loan Documents.

 

11.                               Effective Date.  This Amendment shall be
deemed effective and in full force and effect (the “Effective Date”) upon
confirmation by the Agent of the satisfaction of the following conditions:

 

(a)                                 the execution and delivery of this Amendment
by Borrower, Guarantor, Agent and the Lenders;

 

(b)                                 the delivery to Agent of a Revolving Note
duly executed by the Borrower in favor of each Revolving Loan Lender whose
Revolving Loan Commitment is increasing in the principal face amount set forth
next to such Revolving Loan Lender’s name on Schedule 1 attached hereto;

 

(c)                                  the delivery to Agent of a Swingline Note
duly executed by the Borrower in favor of Swingline Lender in the principal face
amount of the Swingline Commitment as increased pursuant to this Amendment;

 

19

--------------------------------------------------------------------------------


 

(d)                                 the delivery to Agent of an opinion of
counsel to the Borrower and the Guarantor addressed to the Agent and the Lenders
covering such matters as the Agent may reasonably request;

 

(e)                                  receipt by Agent of evidence that the
Borrower shall have paid all fees due and payable with respect to this
Amendment, the extension of the Revolving Loan Termination Date and the increase
of the Revolving Loan Commitment;

 

(f)                                   delivery to Agent of a Compliance
Certificate satisfactory to Agent, adjusted to give pro forma effect to the
advance of the Revolving Loans to be made on or about the date hereof; and

 

(g)                                  the Borrower shall have paid the reasonable
fees and expenses of Agent in connection with this Amendment and the
transactions contemplated hereby.

 

12.                               Accrued Interest and Fees.  All interest and
fees accrued prior to the date of this Amendment under provisions of the Credit
Agreement modified by this Amendment shall remain payable at the due dates set
forth in the Credit Agreement.

 

13.                               Amendment as Loan Document.  This Amendment
shall constitute a Loan Document.

 

14.                               Counterparts.  This Amendment may be executed
in any number of counterparts which shall together constitute but one and the
same agreement.

 

15.                               MISCELLANEOUS.  THIS AMENDMENT SHALL PURSUANT
TO NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401 BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.  This Amendment shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective permitted successors, successors-in-title and assigns as provided in
the Credit Agreement.

 

[CONTINUED ON NEXT PAGE]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have hereto set their hands and affixed
their seals as of the day and year first above written.

 

 

BORROWER:

 

 

 

KITE REALTY GROUP, L.P., a Delaware limited partnership

 

 

 

By:

Kite Realty Group Trust, its sole General Partner

 

 

 

 

By:

/s/ Daniel R. Sink

 

 

Daniel R. Sink, Executive Vice President and

 

 

Chief Financial Officer

 

 

 

GUARANTOR:

 

 

 

KITE REALTY GROUP TRUST

 

 

 

By:

/s/ Daniel R. Sink

 

Name:

Daniel R. Sink

 

Title:

Executive Vice President and Chief Financial Officer

 

[Signatures Continued On Next Page]

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO FIFTH

AMENDED AND RESTATED CREDIT AGREEMENT - KEYBANK/KITE 2018]

 

--------------------------------------------------------------------------------


 

 

 

LENDERS:

 

 

 

KEYBANK NATIONAL ASSOCIATION, as Administrative Agent and as a Lender

 

 

 

By:

/s/ James Komperda

 

Name:

James Komperda

 

Title:

Vice President

 

 

 

BANK OF AMERICA, N.A.

 

 

 

By:

/s/ Gary J. Katunas

 

Name:

Gary J. Katunas

 

Title:

Senior Vice President

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

By:

/s/ Elizabeth Johnson

 

Name:

Elizabeth Johnson

 

Title:

Executive Director

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

By:

/s/ Winita Lau

 

Name:

Winita Lau

 

Title:

Senior Vice President

 

 

 

REGIONS BANK

 

 

 

By:

/s/ Lee Surtees

 

Name:

Lee Surtees

 

Title:

Senior Vice President

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

By:

/s/ Curt M. Steiner

 

Name:

Curt M. Steiner

 

Title:

Senior Vice President

 

 

 

SUNTRUST BANK

 

 

 

By:

/s/ Alexander Rownd

 

Name:

Alexander Rownd

 

Title:

Vice President

 

[Signatures Continued On Next Page]

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO FIFTH

AMENDED AND RESTATED CREDIT AGREEMENT - KEYBANK/KITE 2018]

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

By:

/s/ Frederick H. Denecke

 

Name: Frederick H. Denecke

 

Title: Senior Vice President

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

By:

/s/ Sarah E. Beeson

 

Name: Sarah E. Beeson

 

Title: Senior Vice President

 

 

 

BARCLAYS BANK PLC

 

 

 

By:

/s/ Craig Malloy

 

Name: Craig Malloy

 

Title: Director

 

 

 

CITIBANK, N.A.

 

 

 

By:

/s/ John Rowland

 

Name: John Rowland

 

Title: Vice President

 

 

 

FIFTH THIRD BANK, an Ohio banking corporation

 

 

 

By:

/s/ Michael P. Perillo

 

Name: Michael P. Perillo

 

Title: VP

 

 

 

THE HUNTINGTON NATIONAL BANK

 

 

 

By:

/s/ Lisa M. Mahoney

 

Name: Lisa M. Mahoney

 

Title: Assistant Vice President

 

 

 

RAYMOND JAMES BANK, N.A.

 

 

 

By:

/s/ Scott Axelrod

 

Name: Scott Axelrod

 

Title: Senior Vice President

 

 

 

ASSOCIATED BANK, NATIONAL ASSOCIATION

 

 

 

By:

/s/ Shawn S. Bullock

 

Name: Shawn S. Bullock

 

Title: Senior Vice President

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO FIFTH

AMENDED AND RESTATED CREDIT AGREEMENT - KEYBANK/KITE 2018]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Revolving Loan Lender:

 

Revolving Loan Commitment Amount:

 

KeyBank National Association

 

$

55,000,000.00

 

Bank of America, N.A.

 

$

55,000,000.00

 

JPMorgan Chase Bank, N.A.

 

$

55,000,000.00

 

Capital One, National Association

 

$

45,000,000.00

 

Fifth Third Bank

 

$

45,000,000.00

 

PNC Bank, National Association

 

$

45,000,000.00

 

Regions Bank

 

$

45,000,000.00

 

SunTrust Bank

 

$

45,000,000.00

 

U.S. Bank National Association

 

$

45,000,000.00

 

Wells Fargo Bank, National Association

 

$

45,000,000.00

 

Barclays Bank PLC

 

$

30,000,000.00

 

Citibank, N.A.

 

$

30,000,000.00

 

The Huntington National Bank

 

$

30,000,000.00

 

Raymond James Bank, N.A.

 

$

30,000,000.00

 

 

--------------------------------------------------------------------------------